     Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 1 of 35



                        UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

THE COLONIAL BANCGROUP, INC., and
KEVIN O’HALLORAN,

       Plaintiff,

v.                                         Case No. 2:11-cv-00746-BJR
                                           (LEAD CASE)
PRICEWATERHOUSECOOPERS LLP and
CROWE HORWATH LLP,
                                                   REDACTED
       Defendants.

_________________________________

FEDERAL DEPOSIT INSURANCE
CORPORATION, as Receiver for
Colonial Bank,

       Plaintiff,
                                           Case No. 2:12-cv-00957-BJR
v.

PRICEWATERHOUSECOOPERS LLP and
CROWE HORWATH LLP,

       Defendants.

        PLAINTIFF FEDERAL DEPOSIT INSURANCE CORPORATION
                 AS RECEIVER FOR COLONIAL BANK’S
OPPOSITION TO PWC’S MOTION FOR PARTIAL SUMMARY JUDGMENT ON THE
                     SHIPPED NOT PAID DAMAGES
        Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 2 of 35



                                                   TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

PWC’S “UNDISPUTED” FACTS ARE DISPUTED .................................................................... 2

ARGUMENT .................................................................................................................................. 3

    I. The FDIC-R is entitled to summary judgment because the SNP losses were foreseeable as
       a matter of law. ................................................................................................................... 3

    II. This Court has already held that whether BoA’s conduct was an unforeseeable intervening
        cause is a question of fact. .................................................................................................. 7

    III. PwC did not have to foresee BoA’s precise conduct but rather only that some “general
         harm or consequence” would result from its negligence. ................................................... 8

                   A defendant’s knowledge of a third party’s propensities is relevant only where an
                   intentional act is the potential intervening cause. ..................................................... 9

                   Where neither intentional nor criminal misconduct is at issue, general concepts of
                   foreseeability apply to the question of whether a third party’s conduct is an
                   intervening cause. .................................................................................................... 10

    IV. At the very least, the FDIC-R is entitled to have a jury decide whether BoA’s misconduct
        was intentional. ................................................................................................................. 13

    V. The FAS 140 claim presents a distinct causation analysis for the SNP damages that the
       jury must decide. ............................................................................................................... 17

                   The FDIC-R’s FAS 140 claim presents an independent causation analysis. .......... 17

                   1. In determining causation and foreseeability, the fact finder must consider the
                        connection between the alleged wrongful act and the harm suffered. ............. 17

                   2. The FDIC-R’s FAS 140 claim offers a distinct causation and foreseeability
                       analysis for the SNP losses unrelated to the detection of the fraud. ................ 19

                   Even if PwC’s causation standard is applied, there is a fact issue for the jury on
                   whether PwC should have foreseen the risk of a borrower diverting collateral. .... 21

    VI. The FDIC-R is entitled to have a jury decide whether BoA’s conduct was an intervening
        cause as to its failure-to-find-the fraud claim. .................................................................. 24

                   The Court’s decision to bifurcate the trial cannot foreclose the FDIC-R’s right to
                   present its failure-to-find-the fraud claim to a jury. ................................................ 24



                                                                      i
        Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 3 of 35



                   The Court made factual determinations in deciding the intervening cause question
                   at the bench trial, on which reasonable fact finders could differ. ........................... 25

CONCLUSION ............................................................................................................................. 30




                                                                    ii
      Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 4 of 35



                                        INTRODUCTION

       The “shipped-not-paid” (“SNP”) losses were a reasonably foreseeable result of PwC’s

negligence. PwC not only failed to uncover the massive TBW fraud but also caused Colonial to

grossly exceed the legal lending limit to TBW by over $2 billion. That limit exists for the very

purpose of protecting banks from losses due to overexposure to a single customer. As a matter of

law, every dollar of excess lending lost is damage to Colonial, and that damage occurred the

moment Colonial advanced money to TBW beyond the legal lending limits. How that money was

lost, and any role BoA played in the loss, are legally irrelevant. The SNP damages were foreseeable

as a matter of law.

       At the very least, there are many disputed questions of fact on the FAS 140 claim that a

jury must decide, including whether PwC foresaw or should have foreseen the risk of loss from

excess lending, the foreseeability of collateral being diverted by a fraudulent borrower (TBW)

from a bailee (BoA), and whether BoA’s conduct was intentional. This proximate cause analysis

is different from the failure-to-find-the-fraud analysis. It is blackletter law that any proximate

cause analysis must start with the misconduct at issue and what injuries are reasonably foreseeable

in light of that misconduct. If the harm sustained is part of the normal, anticipated risk created by

the wrong, the wrongdoer is not relieved of liability. Thus, what constitutes foreseeable damages

is different when an auditor fails to detect fraud than when an auditor negligently allows grossly

excessive lending to one borrower. Finally, because this Court’s decision to bifurcate the trial

cannot impact the FDIC-R’s jury rights, the FDIC-R also is entitled to have a jury decide whether

the SNP losses were a foreseeable result of PwC’s negligent audit, as the Court’s Liability Opinion

turned on multiple disputed facts.




                                                 1
        Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 5 of 35



         PwC’s motion should be denied for three reasons: (1) given statutory lending limits, the

SNP damages were a foreseeable result of PwC’s FAS 140 negligence as a matter of law; (2) at a

minimum, fact questions exist as to whether the SNP damages were a foreseeable result of PwC’s

FAS 140 negligence; and (3) under Beacon Theaters, the FDIC-R is entitled to have a jury

determine if the SNP damages were a foreseeable result of PwC’s failure to detect the fraud. This

Court has already determined that this is a disputed factual issue for the fact finder.

                         PWC’S “UNDISPUTED” FACTS ARE DISPUTED

         Many of PwC’s purportedly “undisputed” facts are clearly disputed, and there are

numerous, other factual disputes. ECF 913 at 4-8.

PwC’s Facts Are Disputed:

       PwC incorrectly claims that “Mr. Farkas launched a new and different fraudulent scheme.”
        ECF 913 at 4.
           o A reasonable jury could conclude that the SNP fraud was a continuation of Farkas’
               fraudulent scheme to divert Colonial’s money—the very risk of borrower fraud
               identified in PwC’s workpapers. Ex. 1 (Tr. Tran.) at 847:7-18; see also 848:11-19,
               849:7-16; Ex. 2 (Tr. Ex. A83) at 2; see infra at 16-17.

        PwC incorrectly claims that the SNP fraud “did not involve Ms. Kissick and the other
         Colonial insiders.” ECF 913 at 4.
            o The Court’s Liability Order made credibility determinations that are inherently
                factual, and a reasonable jury could decide differently. See infra § VI.B.

        PwC incorrectly claims that “[n]o dispute exists over any of the facts related to Bank of
         America’s role in the Shipped Not Paid fraud.” ECF 913 at 4.
           o There are many disputed facts regarding BoA’s conduct. There is no conclusive
               evidence that BoA intentionally violated its custodial duties, which fundamentally
               changes the causation analysis.1 Further, the custodial agreement permitted BoA to
               follow TBW’s instructions on sending money for loans purchased by Freddie Mac.
               BoA witnesses testified that they followed TBW’s written instructions to disburse
               funds. And BoA obviously had no incentive to knowingly breach its duties. See
               infra § IV.


         1
             Any statements made by the FDIC-R in prior briefing are not conclusive, and a jury is free to give them
little or no weight in making its decision. See ECF 913 at 2. As the Court noted, while a pleading “from one proceeding
is indeed admissible . . . it [is] not a judicial admission and thus not binding or conclusive.” ECF 798 at 44 (quoting
Enquip, Inc. v. Smith-McDonald Corp., 655 F.2d 115, 118 (7th Cir. 1981)).

                                                          2
     Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 6 of 35



     PwC incorrectly claims that “[t]here is no evidence in the extensive trial record, or
      produced in discovery in this case, that PwC had any reason to foresee that Bank of
      America” would breach its bailee obligations. ECF 913 at 8.
         o PwC’s workpapers repeatedly foresaw the risk of borrower fraud, including the
             danger that a bank would improperly release funds under false pretenses. Ex. 1 at
             847:7-18; see also 848:11-19, 849:7-16; Ex. 2 at 2; Ex. 4 (Tr. Ex. D326); ECF 567-
             14 at 37-40. That is precisely what happened when TBW induced BoA to send it
             the proceeds of the COLB loan sales. Additionally, the COLB loan participation
             sales agreement made TBW responsible for repaying Colonial for any loans that
             were shipped but not paid. Ex. 6 (Tr. Ex. A372). Thus, the risk of both bailee
             violations and loans being shipped but not paid for were contemplated in the very
             contract PwC had to review during the course of its audit.
         o PwC was also BoA’s auditor and knew that a reputable bank like BoA was accused
             of various acts of misconduct, including breach of fiduciary duties and involvement
             in customer fraud. See infra n.10.

     PwC incorrectly claims that “the Shipped Not Paid fraud did not depend upon any
      assistance from the audit client’s (Colonial Bank’s) employees.” ECF 913 at 8.
          o The Court’s Liability Order recognized that this was a disputed issue of fact and
              made credibility determinations in reaching its decision. ECF 798 at 47. A
              reasonable jury could find that Kissick stopped the TBW loans from being recalled
              from BoA, despite the absence of timely payment, to conceal the fraud and allow
              the TBW theft through SNP to continue. Ex. 7 (Tr. Ex. P3123) at 276:23-278:10,
              279:3-286:16, 282:22-284:2; Ex. 8 (Tr. Ex. A333); Ex. 9 (Tr. Ex. A340); Ex. 10
              (Tr. Ex. A341); Ex. 11 (Tr. Ex. A378); Ex. 12 (Tr. Ex. D1488). Additionally, Kelly
              testified that Kissick knew that TBW was “playing around with the wires” from the
              COLB sales (i.e, diverting the proceeds away from where they were supposed to
              go). Ex. 13 (Tr. Exs. D3071 and D3073) at 187:24-190:25, 191:7-13; 472:10-16,
              473:8-17. See also infra § VI.B.

     PwC incorrectly claims that “PwC could not have foreseen Bank of America would assist
      in TBW’s fraud against Colonial.” ECF 913 at 8.
          o A jury could find it foreseeable that a borrower could defraud a bank like BoA.
            Borrower fraud is the prime risk foreseen in PwC’s workpapers. Ex. 1 at 847:7-18;
            see also 848:11-19, 849:7-16; Ex. 2 at 2; Ex. 4. PwC’s audit manual also identifies
            the risk of banks failing in their custodial responsibilities and the risk of loss such
            failures pose. See Ex. 29. Thus, there is nothing unforeseeable about the risk of a
            deceptive borrower (TBW) deceiving other banks or the risk that a bank may fail
            to perform its custodial obligations. A reasonable jury could find that the risk of
            collateral diversion is foreseeable. See infra n.14.

                                        ARGUMENT

I.       The FDIC-R is entitled to summary judgment because the SNP losses were
         foreseeable as a matter of law.


                                               3
       Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 7 of 35



         The statutory framework surrounding the federal lending limits makes clear that the SNP

losses were, as a matter of law, a foreseeable result of PwC’s failure to properly apply FAS 140.

The FDIC-R, not PwC, is entitled to summary judgment.2

         The statutory lending limits exist for the express purpose of protecting a bank from

excessive loss by spreading risk over numerous borrowers. See 12 C.F.R. § 32.1 (“The purpose of

[the lending limits] is to protect the safety and soundness of national banks and savings

associations by preventing excessive loans to one person, [] and to promote diversification of loans

. . . .”); see also OCC Interpretive Letter No. 15 (Jan. 10, 1978) reprinted in [Transfer Binder 1978-

79] Fed. Banking L. Rep. (CCH) ¶ 85,090 (the statute “is intended to prevent one individual, or a

relatively small group, from borrowing an unduly large amount of the bank’s deposits for the use

of the particular enterprises in which they are engaged”); 68 Cong. Rec. H817 (1927) (statement

of Rep. McFadden, Chairman of the House Banking Committee and architect of the statute)

(“[T]his is the most important section of the National Bank Act. It regulates the amount that a

national bank may lend to one individual, firm, or corporation. . . . [The statute] is intended to

safeguard the bank’s depositors by spreading the loans among a relatively large number of persons

engaged in different lines of business.”). Indeed, this Court and others have recognized that the

“purpose of [the lending limits] is to protect the soundness and integrity of the banking system.”

ECF 582 at 4; see also Corsicana Nat’l Bank v. Johnson, 251 U.S. 68, 83 (1919) (“The statutory

limit is a special safeguard prescribed by Congress for the very purpose (among others) of

preventing undue reliance upon the financial standing of borrowers.”).

         The lending limits exist to protect banks from any type of loss due to overextended


         2
          In the hearing precipitating this briefing, the Court made clear that it did not want cross motions for summary
judgment. Ex. 14 (Excerpts from 1.12.19 Hr’g Tr.) at 60:23. Consistent with that directive, the FDIC-R has not filed
a separate brief but rather argues here that it is entitled to summary judgment on the question of whether the SNP
losses were a reasonably foreseeable result of PwC’s negligent application of FAS 140.

                                                           4
      Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 8 of 35



borrowers who cannot repay their loans—whether because of fraud, economic hardship, or just

plain bad luck. Under 12 U.S.C. §§ 84 & 93, a bank director is personally liable for any damages

sustained as a result of a knowing lending limit violation, regardless of how or why the loan

ultimately goes into default. This is because lending limit damages accrue at the moment the

excessive loan is made, not when the loan actually defaults. Corsicana, 251 U.S. at 86 (“The cause

of action against a director knowingly participating in or assenting to such excessive loan would

be complete at that moment. . . . Hence the entire excessive loan would have to be regarded as the

basis for computing the damages of the bank.”); see also FDIC v. Stahl, 89 F.3d 1510, 1521 n.15

(11th Cir. 1996) (noting that under Corsicana, lending limit violations accrue “on the date the loan

was made”). Thus, lending limit violations accrue at the time the loan is made; how or why the

bank ultimately loses money on that loan is wholly irrelevant.3

        The same principles of accrual and foreseeability apply here. Colonial was harmed the

moment it was deprived of the protections of the lending limits, i.e., the moment PwC allowed

Colonial to loan TBW money in excess of the limits. PwC did not have to foresee how those funds

ultimately would be lost. Under the statutory framework, the damage occurred when the loans

were made as a result of PwC’s negligent application of FAS 140, allowing billions in illegal

lending.

        Courts often look to statutory obligations to determine that certain losses are foreseeable

as a matter of law. In Keeton v. Fayette County, 558 So. 2d 884 (Ala. 1989), the county applied

for and received approval to house juvenile prisoners. Id. at 886. As part of that approval, it agreed

to provide a certain level of monitoring for all juveniles in its care. Id. The county failed, however,



        3
         Indeed, the FDIC-R was unable to locate any lending limit violation cases wherein the court discussed how
or why the loans went into default. Having allowed this excess and illegal lending, PwC cannot avoid the legal
consequences of its failures by blaming BoA for not saving it from its own negligence.

                                                        5
      Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 9 of 35



to provide the requisite monitoring, and Keeton hanged himself after being left alone in his cell.

Id. at 887. Although suicide is typically deemed to be an intervening cause, the Alabama Supreme

Court held that because “one reason for requiring the monitoring of a juvenile offender confined

to a jail cell is to make certain that the juvenile does not injure himself, [] the fact that juveniles

may attempt to harm themselves when incarcerated was reasonably foreseeable as a matter of law.”

Id.; Vinson v. Clarke County, 10 F. Supp. 2d 1282, 1305 n.22 (S.D. Ala. 1998) (citing Keeton as

“finding that a county could be liable for the suicide death of a juvenile inmate where county had

voluntarily undertaken to provide cells for juvenile detainees and where the foreseeability of

juvenile suicide was established as a matter of law”); see also Patrick v. Union State Bank, 681

So. 2d 1364, 1369 (Ala. 1996) (finding it foreseeable as a matter of law “that the person in whose

name and Social Security number and upon whose identification a checking account is opened

may be injured or harmed by fraud if the bank does not employ commercially reasonable means

to verify that the person opening the account and to whom checks are given is not an imposter”);

Am. L. Prod. Liab. 3d § 10:10 (“The concepts of duty and proximate cause are often

interchangeable, and can be easily confused, when the analysis of both involves the common

question of foreseeability. However, the determination under either concept of whether a risk was

reasonably foreseeable as a matter of law depends, in part, on the common sense consideration of

the risks created by various conditions and circumstances and, in part, on the policy consideration

of whether a defendant’s responsibility should extend to the results in question.”).

       Just as the monitoring requirements in Keeton existed to prevent inmates from harming

themselves, the lending limits exist to prevent losses from excessive lending to a single borrower.

PwC had a duty to properly apply FAS 140 but failed to do so, resulting in losses to Colonial.

TBW was not able to repay the SNP loans, and under the lending limits, it never should have been



                                                  6
      Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 10 of 35



able to borrow that money. As in Keeton, PwC assumed a duty to properly apply FAS 140, knew

the risk of allowing Colonial to use FAS 140 to bypass the lending limits, and yet allowed Colonial

to grossly violate the limits with TBW, resulting in enormous losses. The fact that a statute exists

to prevent precisely the damage that occurred shows that the injury is foreseeable as a matter of

law. See also, e.g., Cusenbary v. Mortensen, 987 P.2d 351, 358 (Mont. 1999) (explaining that the

state’s dram-shop act, which contemplated the harm that resulted, made drunk driving a

foreseeable intervening event as a matter of law). As a matter of law, the SNP losses were a

foreseeable result of PwC’s negligent FAS 140 audit.

    II.       This Court has already held that whether BoA’s conduct was an unforeseeable
              intervening cause is a question of fact.

          Absent summary judgment for the FDIC-R, the question of whether BoA’s conduct was

an unforeseeable intervening cause is a fact issue for the jury. PwC previously moved for summary

judgment on this very issue, and the Court properly rejected it because it is an inherently factual

issue that a jury must decide. As this Court previously held, “[t]he question of foreseeability

becomes a legal question only when ‘the facts of the cause are not conflicting, and where there can

be no reasonable difference of opinion as to the conclusion to be reached upon them.’” ECF 677

at 19 (emphasis added); see also ECF 72 at 11-12 (Watkins, J.); see also ECF 677 at 18-19 (citing

cases, including Lemond Constr. Co. v. Wheeler, 669 So. 2d 855, 862 (Ala. 1995) (“[I]t is well

established that the question of proximate cause is almost always a question of fact to be

determined by the jury, and that the question must go to the jury if reasonable inferences from the

evidence support the plaintiff’s evidence.”)).4 This Court has already held that “[t]his is not such


          4
          Issues of foreseeability are almost always for the fact finder, except in cases of intentional or criminal
conduct—neither of which is at issue here. See Peters v. Calhoun Cty. Comm’n, 669 So. 2d 847, 850 (Ala. 1995)
(“While foreseeability in the context of an intervening cause may be decided as a matter of law, see Gilmore, 613 So.
2d at 1278 (holding that ‘suicide and/or deliberate and intentional self-destruction is unforeseeable as a matter of


                                                         7
      Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 11 of 35



a case,” id. (emphasis added), because a trier of fact reasonably could conclude that BoA’s conduct

was foreseeable, id.; see also ECF 798 (“[A] reasonable trier of fact could adopt either PWC’s or

[the] FDIC’s framing of the issue.”).

           The Court’s Liability Order does not change the fact that these causation/foreseeability

issues are factual questions for the jury. Although the Court noted that it now “know[s] a lot” more

after sitting through two trials, Ex. 14 at 62 at 4, the Court’s Liability Order—which was issued

after the Court heard all the evidence on BoA and SNP damages—reiterated that “foreseeability

is a question of fact” and went on to reach a factual conclusion on foreseeability based on its

review of the “relevant evidence.” See ECF 798 at 47; see infa § VI.B. At a minimum, the question

of foreseeability in this case has been and continues to be a question for the fact finder. Dixon v.

Bd. of Water & Sewer Comm’rs, 865 So. 2d 1161, 1165 (Ala. 2003) (“[T]he question of proximate

cause is almost always a question of fact to be determined by the jury.”). The fact that the Court

reached its own conclusions on the issues of foreseeability and intervening cause, in its role as fact

finder at the bench trial, does not somehow convert a factual question into a legal question. The

FDIC-R is entitled to present these issues to a jury.

    III.      PwC did not have to foresee BoA’s precise conduct but rather only that some
              “general harm or consequence” would result from its negligence.


law’), it is more commonly a question for the trier of fact.”); Thetford v. City of Clanton, 605 So. 2d 835, 841 (Ala.
1992) (“Foreseeability is an issue for the jury to resolve.”); Springer v. Jefferson County, 595 So. 2d 1381, 1384 (Ala.
1992) (jury to decide fact questions of causation and foreseeability). Indeed, PwC cites cases dealing with intentional,
criminal acts or suicide in arguing that this Court should rule as a matter of law. See ECF 913 at 10-11 and n.2 (citing
Ex parte Wild Wild W. Soc. Club, Inc., 806 So. 2d 1235, 1240 (Ala. 2001) (assault); Vines v. Plantation Motor Lodge,
336 So. 2d 1338, 1340 (Ala. 1976) (theft); Morguson v. 3M Co., 857 So. 2d 796, 801 (Ala. 2003) (intentional removal
of safety valve); Ala. Power Co. v. Moore, 899 So. 2d 975, 980 (Ala. 2004) (intentional property destruction); Gilmore
v. Shell Oil Co., 613 So. 2d 1272, 1277-78 (Ala. 1993) (suicide)). Where intentional or criminal conduct is not at issue,
issues of foreseeability are generally reserved for the finder of fact. In the other two cases PwC relies on, there was
no link between the alleged misconduct and the harm; accordingly, an intervening cause existed as a matter of law.
See City of Mobile v. Havard, 268 So. 2d 805 (Ala. 1972) (would not expect an overloaded soybean truck with
defective brakes to cause a fire); Morgan v. City of Tuscaloosa, 108 So. 2d 342 (Ala. 1959) (would not expect negligent
construction or maintenance of a storm drain to cause a pedestrian to be struck by a car). In both of cases, the actual
harm was clearly outside the scope of a reasonably foreseeable injury. Instead, the harms were both “extraordinary
and totally unexpected.” See infra § V.A.1.

                                                           8
      Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 12 of 35



              A defendant’s knowledge of a third party’s propensities is relevant only where an
              intentional act is the potential intervening cause.

         PwC repeatedly argues that “a third party’s wrongful conduct is foreseeable only when the

defendant was on notice of likely wrongdoing.” See, e.g., ECF 913 at 3 (emphasis added), 10. This

standard, however, applies when intentional (generally criminal) conduct is at issue. All the cases

PwC cites for this proposition deal with criminal or intentional conduct. See ECF 913 at 10-12

(citing Vines, 336 So. 2d at 1339-40 (theft); Ex parte Wild Wild W. Soc. Club, Inc., 806 So. 2d at

1240-41 (assault); Moore, 899 So. 2d at 980 (intentional property destruction); Morguson, 857 So.

2d at 801 (intentional removal of safety valve)5; Benson, 631 So. 2d at 907 (assault); and Thetford,

605 So. 2d at 840-41 (murder)).6 Alabama law is clear:

         We have held that in order to recover against a defendant for harm caused by the
         criminal actions of a third party, the plaintiff must establish that the defendant
         “knew or had reason to know of a probability of conduct by third persons that would
         endanger the plaintiff.”
Thetford, 605 So. 2d at 840 (emphasis added); see also Wild Wild W. Soc. Club, 806 So. 2d at 1240

(“The act of a third person in committing an intentional tort or crime is a superseding cause of



           5
             Although the court in Morguson referenced the unforeseeability of the multiple hospital personnel failures,
857 So. 2d at 800-01, the Alabama Supreme Court ultimately affirmed summary judgment because “the removal of
the one-way safety valve amounted to an intervening and superseding cause that broke any causal chain between the
manufacture of the perfusion system and Mr. Morguson’s death.” Id. at 801 (emphasis added). Morguson was a
products liability case, and the surgeon’s intentional act constituted an intervening cause because, under products
liability law, the removal of a safety guard is a “substantial change that relieve[s] the seller from liability for injuries
caused.” Id. (citing cases). In any event, Morguson is inapplicable here because there is no evidence of intentional, as
opposed to negligent, misconduct on the part of BoA.
           6
             PwC also cites Springer v. Jefferson County, 595 So. 2d 1381 (Ala. 1992), arguing that the driver’s
negligence was foreseeable only because the county had actual knowledge of multiple, similar accidents on the same
road. ECF 913 at 12. Springer does not stand for the proposition that actual notice of prior accidents is required,
however; there just happened to be actual knowledge in that case. In Holt v. Lauderdale County, 26 So. 3d 401 (Ala.
2008), the Alabama Supreme Court cited Springer but held that “notice can be constructive.” Id. at 404. Because the
county had maintained the bridge in question since its construction and because “safety and construction
standards . . . require the construction of guardrails at points such as the place where this accident occurred,” there
was “a genuine issue of material fact as to whether Lauderdale County was put on constructive notice that the approach
to the bridge was not reasonably safe.” Id. at 405. Thus, constructive notice can exist where a defendant has been
charged with the care and maintenance of something, and applicable regulations require certain actions. Here, PwC
was, at the very least, on constructive notice that it was charged with protecting Colonial from losses from excessive
lending and borrower fraud and that both statutes and PwC’s own manuals and workpapers contemplated these very
losses. Springer makes clear this is, at a minimum, a question for the jury.

                                                             9
     Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 13 of 35



harm to another resulting therefrom, although the actor’s negligent conduct created a situation

which afforded an opportunity to the third person to commit such tort or crime, unless the actor at

the time of his negligent conduct should have realized the likelihood that such a situation might

be created thereby and that a third person might avail himself of the opportunity to commit such a

tort or crime.” (emphasis added)).

       The reason that actual knowledge is required where intentional or criminal conduct is at

issue is because in those circumstances a presumption of unforeseeability exists. One generally

does not have a duty to protect another from the criminal acts of a third party. Carroll v. Shoney’s,

Inc., 775 So. 2d 753, 756 (Ala. 2000) (“[A]bsent a special relationship or special circumstances a

person has no duty to protect another from criminal acts of a third person”); see also Moore, 899

So. 2d at 979 (defendant is not responsible for “unanticipated” injuries that “result from

‘intentional or criminal acts against which no reasonable standard of care would require the

defendant to be on guard’”). When, however, one has actual knowledge that the particular criminal

conduct might occur, that presumption is overcome, and a wrongdoer can be held liable for the

resulting harm. See Thetford, 605 So. 2d at 840-41. Accordingly, the presumption that criminal or

intentional conduct is unforeseeable can only be overcome by evidence that the defendant had

knowledge rendering that conduct foreseeable.

           Where neither intentional nor criminal misconduct is at issue, general concepts of
           foreseeability apply to the question of whether a third party’s conduct is an
           intervening cause.

       Where, however, neither criminal nor intentional conduct is at issue, there is no

presumption that a third party’s conduct is an intervening cause. One is responsible for any harm

(including that caused by a third party) that is a reasonably foreseeable result of the alleged

misconduct. Gen. Motors v. Edward, 482 So. 2d 1176, 1194 (Ala. 1985) (“[O]ne is held legally

responsible for all consequences which a prudent and experienced person, fully acquainted with
                                                 10
     Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 14 of 35



all the circumstances, at the time of his negligent act, would have thought reasonably possible to

follow that act, including the negligence of others. [] If an intervening cause could have reasonably

been foreseen at the time the tortfeasor acted, it does not break the chain of causation between his

act and the injury.”) (citations omitted).

       In determining foreseeability, Alabama law provides that “it is not necessary to anticipate

the specific event that occurred, but only that some general harm or consequence would follow.”

Smith v. AmSouth Bank, Inc., 892 So. 2d 905, 910 (Ala. 2004); see also Hail v. Regency Terrace

Owners Ass’n, 782 So. 2d 1271, 1275 (Ala. 1999) (same). Alabama is not alone in this

understanding of foreseeability. See, e.g., Belmont v. MB Inv. Partners, Inc., 708 F.3d 470, 491

(3d Cir. 2013) (“A harm is foreseeable if it is part of a general type of injury that has a reasonable

likelihood of occurring.”); Serbin v. Bora Corp., Ltd., 96 F.3d 66, 72 (3d Cir. 1996) (“The concept

of foreseeability means the likelihood of the occurrence of the general type of risk rather than the

likelihood of the occurrence of the precise chain of events leading to the injury.”); Restatement

(2d) of Torts § 435(1) (“If the actor’s conduct is a substantial factor in bringing about harm to

another, the fact that the actor neither foresaw nor should have foreseen the extent of the harm or

the manner in which it occurred does not prevent him from being liable.”) (emphasis added).

       Thus, the proper question for the failure-to-find-the fraud claim is not whether PwC was

specifically on notice that BoA would breach its custodial obligations, but rather whether it was

reasonably possible that Farkas would find a way to divert additional funds from Colonial.

Alabama “[n]egligence law does not require [the] FDIC to prove that the defendants knew or

should have known that the fraud would take the particular form of double- or triple-pledging.”

ECF 73 at 5 (Watkins, J.) (emphasis added) (discussing Alabama law on intervening causes and

holding that foreseeability requires only that “some general harm or consequence could have been



                                                 11
      Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 15 of 35



anticipated” (citing Thetford, 605 So. 2d at 840)); see also Ala. Power Co. v. Guy, 206 So. 2d 594

(Ala. 1967) (“It is not necessary that the defendant should anticipate the injury in the precise form

as resulted. Nor need the particular consequences have been within the contemplation of the

parties. [] As regards proximate cause . . . the courts look more for the possibility of a hazard of

some form to some person than for the expectation of the particular chance that happened.”).7

Similarly, the proper question for the FAS 140 claim, assuming the Court does not find

foreseeability as a matter of law, is whether it was foreseeable that TBW would be unable to repay

over $2 billion loaned in excess of the legal lending limits—limits that exist for the express purpose

of protecting a lender from overexposure to a single customer.

         PwC, however, wrongly contends that it had to foresee exactly how the losses would occur,

including BoA’s role. PwC cites Prill v. Marrone, 23 So. 3d 1 (Ala. 2009), but that is a Russian

roulette case where intentional conduct is at issue. The type of “intervening cause” at issue in Prill

was a teenager’s impulsive decision to play Russian roulette with a loaded gun. Id. at 4. No one

was to blame for the boy’s death, because no one could have foreseen that he would turn a loaded

weapon on himself: “such acts are not the ordinary and naturally flowing consequences of the

defendant’s negligent conduct”; rather, the boy, “by his own hands, acted intentionally and

deliberately in a manner that was calculated to result in his own death.” Id. at 6 (quoting Gilmore,

613 So. 2d at 1278).

         Here, by contrast, there is no evidence proving that BoA intentionally breached its bailee

obligations. It obviously would have no incentive to do so, and PwC cites no testimony or


         7
           PwC claims that the Court “rejected the FDIC’s interpretation of Alabama law” and distinguished Thetford
and Benson in its Liability Order. ECF 913 at 12. However, the Court did not address the above quoted language from
Thetford and Benson but rather noted that in those cases, wherein criminal conduct was at issue, the defendants “were
on clear notice that the respective assailants had violent intentions.” ECF 798 at 48. Thus, contrary to PwC’s argument,
the Court did not reject the principle that one need not foresee exactly how a harm will occur when criminal or
intentional misconduct is not at issue. Instead, it applied the criminal/intentional foreseeability standard here even
though there is no actual evidence that BoA acted intentionally.

                                                          12
Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 16 of 35
Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 17 of 35
Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 18 of 35
       Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 19 of 35



         In its Liability Order, the Court made the factual determination that “[i]t was not

foreseeable that a reputable non-fraudster third party would become complicit in [the TBW] fraud

and violate its independent obligations to Colonial.” ECF 798 at 52. This is a disputed fact, and a

reasonable jury could reach a different conclusion. Id. at 47(“[A] reasonable trier of fact” could

agree that “BOA’s breach was a foreseeable twist in an ongoing fraudulent scheme that continued

to evolve through different permutations intended to steal assets from Colonial’s mortgage lending

division.”); see also ECF 677 at 19 (“Based on the long-term, evolving nature of the fraud . . . a

trier of fact could reasonably conclude that it was foreseeable that TBW would convince BOA to

breach its duties under the Custodial Agreement and Bailee Letters.”).

         Specifically, the jury will have to decide at least the following disputed issues of fact:

       Whether it was foreseeable that Farkas would deceive BoA after he had demonstrated an
        ability to deceive other major institutions such as Deutsche Bank, BNP Paribas, Freddie
        Mac, and Deloitte. See Ex. 28. All of those reputable institutions—like BoA—became
        involved, unknowingly, in Farkas’ fraud. This is a standard, known risk of customer fraud
        that PwC foresaw in its workpapers. See Ex. 29.

       Whether PwC could foresee that BoA could breach its bailee obligations given that PwC
        audited BoA from 2005 through 2008 and knew from those audits that BoA was accused of
        fraudulent misconduct and fiduciary breaches, many of which resulted in lawsuits pending
        prior to PwC’s completion of its 2006 and 2007 Colonial audits.10 Ex. 27.

          10
             PwC is BoA’s long time auditor, and PwC knew from those audits that a reputable national bank could be
involved (negligently or unknowingly) in fraud or misconduct. For example, BOA’s financial statements for year-end
2005 through 2008 disclosed various material allegations of misconduct and breach of duties. BOA’s year-end 2005
and 2006 financial statements disclosed litigation alleging BOA’s role in the Parmalat accounting fraud and the Refco
fraud. BoA’s 2007 and 2008 financial statements continued to identify numerous, significant allegations of misconduct
and breach of duties, notwithstanding BoA’s status as a reputable bank. In its 2007 and 2008 year-end financial
statements, BoA identified no less than seven pieces of significant litigation wherein it was accused of all kinds of
misconduct. See Adelphia Recovery Trust v. Bank of Am. NA, No. 1:05-cv-09050-LMM (S.D.N.Y) (BoA accused of
aiding and abetting fraud); Bondar v. Bank of Am. Corp., No. 08-CV-2599-JSW (2008) (N.D. Cal.) (putative class
action alleging that BoA manipulated the market for, and failed to disclose material facts about, auction rate securities);
In AIG Global Sec. Lending Corp., et al. v. Banc of Am. Secs. LLC, No. 01-cv-11448-JGK (S.D.N.Y.) (lawsuit alleging
that BoA made misrepresentations in connection with the sale of certain asset-backed securities, resulting in a $144
million jury verdict); In re: Lehman Bros. Equity/Debt Secs. Litg., No. 1:08-cv-05523 (S.D.N.Y.) (putative class action
alleging that BoA made false or misleading disclosures in connection with various debt and convertible stock
offerings); In re Municipal Derivatives Antitrust Litig, MDL No. 1950 (Master Docket No. 08-2516) (S.D.N.Y.)
(lawsuit alleging that BoA conspired to allocate customers and fix or stabilize the prices of certain municipal
derivatives); William L. Pender, et al. v. BoA, et al., No. 2005-cv-00238 (W.D.N.C) (allegations of ERISA violations);


                                                           16
       Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 20 of 35




        Whether it was foreseeable that BoA would unintentionally or negligently violate its bailee
         obligations given that the FDIC settled nineteen lawsuits against BoA on behalf of eight
         receiverships alleging violations of the securities laws, fraud, various torts, negligence, and
         breaches of contractual and fiduciary duties from conduct and litigation stretching as far
         back as 2004. See Ex. 17 (Tr. Ex. P1701).

        Whether BoA’s conduct was entirely independent of Farkas, Kissick, or Kelly. See Vines,
         336 So. 2d at 1339 (noting that an intervening cause must be independent of the original
         negligent act). A reasonable jury could find that the SNP losses would not have occurred
         without Farkas, Kissick and/or Kelly.

        Whether it was foreseeable that diversions of collateral and collateral proceeds by borrowers
         could occur, especially when the borrower was in financial distress, a fact that should have
         been known to PwC. Ex. 29 (Tr. Ex. P3111 at bates 012770, 012774) (identifying the
         inherent risk factors auditors should be aware of in banking, including the risk of loss from
         custodial activities); see also infra n.14. The COLB contract, which PwC audited, specified
         that TBW had to repay the loan if it was shipped but not paid—the very result here was
         foreseen at the outset of COLB. Ex. 6, § 14.

    V.       The FAS 140 claim presents a distinct causation analysis for the SNP damages
             that the jury must decide.

         The Court and PwC both have acknowledged that the FDIC-R’s FAS 140 claim has not

been decided. Ex. 14 at 43:18-21. Accordingly, the FDIC-R is entitled to present this independent

liability theory and its distinct causation analysis to the jury. PwC, however, wrongly contends

that the FAS 140 claim presents the same causation theory as the failure-to-find-the-fraud claim.

Independent of whether PwC ever detected the fraud, proper application of FAS 140 would have

constrained and prevented lending to TBW beyond the lending limits, preventing the SNP losses.

                      The FDIC-R’s FAS 140 claim presents an independent causation analysis.

                      1. In determining causation and foreseeability, the fact finder must consider
                         the connection between the alleged wrongful act and the harm suffered.

         Alabama law is clear that any foreseeability analysis must begin with the relationship



IPO Secs. Lit. et al., No. 1:21-mc-00092 (S.D.N.Y.) (multiple putative class action lawsuits that BoA failed to make
certain required disclosures and manipulated the price of securities); see also Ex. 17 (detailing BoA settlement of
numerous securities law, fraud, negligence, and fiduciary breach claims for more than $1 billion).

                                                        17
     Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 21 of 35



between the alleged misconduct and the resulting harm. That link, or lack thereof, is critical. As

set forth in the Liability Order, “[p]roximate cause exists if the ‘injury [is the] natural and probable

consequence of the negligent act [] which an ordinarily prudent person ought reasonably to foresee

would result in injury.” ECF 798 at 46 (quoting Vines, 336 So. 2d at 1339). The alleged misconduct

creates a scope of anticipated risk. If the injury sustained is within that scope, the defendant is

liable. See Ala. Power Co. v. Moore, 899 So. 2d 975, 979 (Ala. 2004) (explaining that the “line is

drawn to terminate the defendant’s responsibility for injuries of the unanticipated sort resulting

from ‘intervening causes which could not reasonably be foreseen, and which are no normal part

of the risk created’” (emphasis added)). Thus, to properly evaluate foreseeability, the fact finder

must start with the alleged misconduct and then consider whether the injury was within the scope

of what an “ordinarily prudent person ought reasonably to foresee.” ECF 798 at 46. If the injury

was within that scope, it is irrelevant if it was unintentionally caused by a third party.

        The Restatement (Second) of Torts § 442B (1965), consistent with Alabama law, clearly

sets out this principle:

        Where the negligent conduct of the actor creates or increases the risk of a particular
        harm and is a substantial factor in causing that harm, the fact that the harm is
        brought about through the intervention of another force does not relieve the actor
        of liability, except where the harm is intentionally caused by a third person and is
        not within the scope of the risk created by the actor’s conduct.

Id. (emphasis added). “If the actor’s conduct has created or increased the risk that a particular harm

to the plaintiff will occur, and has been a substantial factor in causing that harm, it is immaterial

to the actor’s liability that the harm is brought about in a manner which no one in his position could

possibly have been expected to foresee or anticipate. This is true [] where the result . . . is brought

about through the intervention of other forces which the actor could not have expected, [including]

those of third persons which are not intentionally tortious or criminal. This is to say that any harm

which is in itself foreseeable, as to which the actor has created or increased the recognizable risk,
                                                  18
     Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 22 of 35



is always ‘proximate,’ no matter how it is brought about, except where there is such intentionally

tortious or criminal intervention, and it is not within the scope of the risk created by the original

negligent conduct.” Id. at cmt. b.; see also Orange Beach Water, Sewer, & Fire Prot. Auth. v. M/V

Alva, 680 F.2d 1374, 1379 (11th Cir. 1982) (affirming S.D. Alabama’s ruling that negligence of a

third party was not a supervening cause but rather a “foreseeable intervening force, within the

scope of the risk created by” the defendant (emphasis added)); 1 Modern Tort Law: Liability and

Litigation § 4:9 (2d ed.) (“[A]n intervening or superseding cause is one . . . that is ‘of such an

extraordinary nature or so attenuates defendant’s negligence from the ultimate injury that

responsibility for the injury may not be reasonably attributed to the defendant”) (emphasis added).

       Nevertheless, PwC wrongly claims that the FDIC-R has no authority for the idea that any

causation analysis must begin with the link between the misconduct and the injury. See ECF 913

at 18. Indeed, PwC’s own cases make clear that the connection between the alleged wrong and the

harm sustained is key. See ECF 913 at 11 n.2 (citing Morgan, 108 So. 2d at 345 (no reasonable

connection between the negligent construction or maintenance of a storm drain and a pedestrian

being struck by a car); Havard, 268 So. 2d at 809 (no connection between “an overloaded soybean

truck with defective brakes” and the negligent maintenance of fire equipment in a tunnel). What

does or does not constitute an intervening cause turns on the alleged misconduct and any injury

that might reasonably flow from that misconduct.

                   2. The FDIC-R’s FAS 140 claim offers a distinct causation and
                      foreseeability analysis for the SNP losses unrelated to the detection of the
                      fraud.

       An intervening cause analysis does not occur in a vacuum. See ECF 677 at 19 (rejecting

PwC’s assumption that “a trier of fact will look at the ‘Shipped Not Paid’ scheme in a vacuum”

when assessing foreseeability). It matters whether the fact finder is considering questions of



                                                 19
      Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 23 of 35



intervening cause and foreseeability in the context of the FDIC-R’s failure-to-find-the-fraud claim

or its FAS 140 claim. The two claims turn on independent acts of negligence, and each carries its

own set of reasonably foreseeable injuries.

         PwC’s failure to find the fraud allowed the fraud to continue, resulting in losses. In contrast,

the FDIC-R has presented two, distinct causation routes to the SNP damages for FAS 140. One

theory is that the fraud is detected because, upon identifying the lending limit violations, the assets

would have been scrutinized and the fraud uncovered. The other, independent causation theory is

that PwC’s failure to properly apply FAS 140 allowed Colonial to become grossly overexposed to

TBW, which ultimately could not repay its loans, resulting in losses. That FAS 140 causation chain

is not dependent on detection of the fraud.11 It is irrelevant how or why the money was ultimately

lost, see supra § I; all that matters is that PwC eliminated the lending limits protections, resulting

in catastrophic loss to Colonial from grossly excessive lending to TBW, which could never repay

it.

         PwC falsely depicts the FDIC-R’s FAS 140 causation theory by leaving out the argument

that a prior FAS 140 audit would have stopped the COLB loan growth, thereby preventing the

SNP damages. See ECF 913 at 16. Separate and apart from whether the fraud is detected, a fact

finder certainly could find that it was foreseeable that PwC’s negligent application of FAS 140

would allow Colonial to loan excessive amounts to TBW, in violation of the statutory lending

limits, and result in losses. As Mr. Malek explained, “[c]ompliance with FAS 140 would

have . . . materially curtailed the Bank’s ability to transact with TBW, due to the application of




          11
             PwC argues that the FDIC-R’s separate FAS 140 causation theory is somehow “new.” ECF 913 at 16-17
That is clearly not the case. See ECF 889 at 11. PwC admitted that the FDIC-R’s separate FAS 140 claim has its own
distinct causation analysis. See Ex. 1 at 3275:13-20 (“So it’s that – you’re exactly right, Your Honor. Their theory is
that, if you had done the accounting differently, then they wouldn’t have been able to use COLB to do all these
transactions because they would have run up against the lending limits. So I think we’re on the same page there.”).

                                                         20
      Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 24 of 35



regulatory lending limits to COLB transactions and to AOT transactions.” ECF 885-5 at 2. Had

PwC properly applied FAS 140 in the 2007 audit, Colonial would not have exceeded its lending

to TBW by $2 billion, and there would have been no SNP losses. Id. at 48, Fig. I (Colonial lending

limit was $312 million; TBW borrowed a total of $2.4 billion); see also Ex. 1 at 287:8-288:2. To

be sure, because AOT was riddled with fake assets, the process of selling loans to comply with

lending limits would have revealed and stopped the fraud. That is one causation route for the FAS

140 claim. But even if the fraud had not been discovered, compliance with the lending limits would

have avoided all of the SNP losses. PwC’s FAS 140 negligence made all of the SNP losses possible

by allowing TBW lending to skyrocket to over $3.3 billion by spring 2009. ECF 567-14 at 71.12

This independent causation theory must be resolved by the jury.

             Even if PwC’s causation standard is applied, there is a fact issue for the jury on
             whether PwC should have foreseen the risk of a borrower diverting collateral.

         Assuming the Court does not rule as a matter of law that the FDIC-R is entitled to recover

the SNP damages under its FAS 140 claim, the jury will have to make multiple factual findings.13

First and foremost, the jury will have to decide whether, applying the correct intervening cause

analysis, PwC was or should have been aware that its failure to properly apply FAS 140 could


          12
             PwC argues that BoA’s misconduct is “even more remote from the FAS-140 issue.” ECF 913 at 19. Again,
PwC ignores the separate FAS 140 causation chain. As the law and legislative history surrounding the lending limits
make clear, it does not matter how or why an illegal loan is never paid off—losses from excessive lending are per se
foreseeable. Moreover, PwC foresaw a risk of loss both from customer fraud (TBW’s deception of BoA) and from a
bank, such as BoA, serving as a bailee (the COLB agreement itself and PwC’s manual). See Exs. 6, 29. These factual
issues of foreseeability are for a jury to decide.
          13
             In August 2017, this Court granted the FDIC-R’s motion for summary judgment, ruling that certain
imputation-based defenses do not apply to the FDIC-R as the innocent receiver. ECF 720. PwC plans to seek appellate
review of that determination. A finding of negligence with regard to FAS 140, however, would not be subject to those
imputation-based defenses because nothing interfered with PwC’s ability to properly apply FAS 140 and, according
to PwC, the SNP fraud is unconnected to any Colonial employees’ misconduct. See ECF 885 at 4. Accordingly, even
if an appellate court were to disagree with this Court’s findings regarding the applicability of imputation-based
defenses to the FDIC-R, the FDIC-R would still have a professional negligence claim against PwC. This Court has
already indicated that it would find that PwC breached its professional obligations to Colonial in misapplying FAS
140. See ECF 798 at 59 n.10. PwC, therefore, is liable to the FDIC-R for that failure, which allowed Colonial to extend
credit to TBW far beyond legal lending limits and resulted in catastrophic overexposure to a single customer.


                                                         21
      Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 25 of 35



result in losses to Colonial on the excessive lending to TBW. Moreover, although not required

under Alabama law, the FDIC-R can also meet the “actual knowledge” standard suggested by PwC

and prove that PwC knew or should have known that a customer could use a third party to convert

collateral from Colonial, and that such conversion could be catastrophic if the lending limits were

not enforced. There is always risk that an agent might convert collateral entrusted to its care, and

there is significant evidence that PwC was on notice that this type of loss could occur and knew

the lending limits were key protection against such devastating losses.14

         PwC knew the purpose of the lending limits was to protect banks and that lenders might

try to use sales accounting classifications to evade those protections. Ex. 30; ECF 567-39 at 100,

114, 115, 121, 124-25; see also Ex. 1 at 534:13-535:16. Moreover, the COLB contract between

Colonial and TBW specifies that if there is a bailee violation, TBW has to repay Colonial. See Ex.

6 § 14. Thus, the COLB contract—a contract that PwC audited—expressly contemplated this kind

of loss caused by BoA’s failure to protect Colonial. PwC’s own manuals also cite this risk in the

section entitled “Consideration of Inherent Risks” where PwC advises that its “auditor[s] should

be aware of the general business and economic risk factors that affect the banking industry.” See

Ex. 29 at 12770, 12774) (“Many bank activities involve custody of financial assets, management

of such assets, or both. Fiduciary responsibilities are the focus of activities such as servicing the



         14
            The risk that an agent may—intentionally or unintentionally—misdirect collateral is common knowledge.
See, e.g., Advance Dental Care, Inc. v. SunTrust Bank, 816 F. Supp. 2d 268, 269 (D. Md. 2011) (depository bank
negligently permitted plaintiff’s employee to deposit checks payable to plaintiff into employee’s personal account);
Great Am. Ins. Co. v. Canandaigua Nat’l Bank & Trust Co., 804 N.Y.S.2d 177, 180 (App. Div. 4th Dep’t 2005) (bank
escrowee breached duty under escrow agreement by releasing CD funds without notifying and obtaining consent of
insurer where CD funds were placed with bank as part of escrow agreement); Mich. Nat’l Bank v. Mich. Livestock
Exch., 439 N.W.2d 884 (Mich. 1989) (unwitting auctioneer liable to lender for conversion upon auction of livestock
serving as collateral; “where an auctioneer receives and takes . . . property into his possession, and sells it, paying over
the proceeds, less his commission, he is liable, although he has no knowledge of want of title in the party for whom
he sells, and acts in good faith”); State Bank v. Equity Livestock Auction Market, 417 N.W.2d 32, 35 (Wis. Ct. App.
1987) (“By the weight of authority an agent such as Equity may be liable for conversion if the principal engaged in a
wrongful act. The agent’s good faith and lack of knowledge of the security interest are not good defenses.”).


                                                            22
       Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 26 of 35



collateral behind asset-backed securities (various collateral types), managing investment accounts

or mutual funds, and administering trusts. These activities expose the institution to the risk of loss

arising from failure to properly process transactions or handle the related assets on behalf of third

parties.”). Similarly, PwC’s workpapers repeatedly indicate that customer fraud was the largest

risk facing the MWLD, and Kissick expressly told PwC of that risk. Ex. 1 at 847:1-18, 848:11-19,

849:7-16; Ex. 2 at 2; ECF 567-14 at 37-39.

        The SNP losses are just another example of customer fraud that PwC foresaw but

negligently failed to address. PwC knew that the lending limits prevent overexposure to a single

customer and that failing to properly adhere to those limits can result in tremendous losses.

Likewise, there was clearly a contemplated risk that a customer would deceive a bank and obtain

money under false pretenses. The fact that the customer fraud occurred at BoA instead of Colonial

makes it no less foreseeable. Thus, even if the FDIC-R is held to PwC’s false standard of knowing

how the losses would occur, there is ample evidence that PwC was or should have been aware of

the risk that TBW would convert Colonial’s collateral by fooling BoA. PwC cannot credibly argue

that there is no dispute for a jury to resolve whether the SNP losses were within the scope of

reasonably expected damages issuing from its negligence.

        In addition to whether PwC knew or should have known of the risk that a customer might

use another financial institution to convert collateral, the jury will have to decide:

      Whether Colonial’s COLB and AOT transactions with TBW were loans.15

      Whether Colonial justifiably relied on PwC’s expertise with regard to the proper application
       of FAS 140.

      Whether PwC knew or should have known that the purpose of the lending limits was to
       avoid excessive losses by preventing Colonial from extending credit in excess of the limit
       to any single borrower.
        15
          The Court has indicated that it “would be inclined to find that the COLB and AOT transactions were loans.”
ECF 798 at 59 n.10, 62. Record evidence strongly supports that determination. See ECF 785 at 72-74, 77-81.

                                                        23
      Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 27 of 35




     Whether PwC was aware that the purpose of securing sales accounting for COLB and AOT
      was to avoid the lending limits. Ex. 31 (Tr. Ex. P2887 at bates 2771); Ex. 32 (Tr. Ex. P2388);
      Ex. 33 (Tr. Ex. P2978 at bates 8351); Ex. 1 at 1236:23-25, 801:25-802:17, 852:21-25,
      885:20-887:10.

     Whether PwC knew or should have known that, as of audit year 2007, if COLB or AOT
      were not sales, Colonial had loaned TBW $2.4 billion, over seven and a half times the legal
      lending limit. ECF 567-14 at 70-71.

     Whether PwC knew or should have known that TBW could not repay even a small portion
      of the $2.4 billion in loans. Ex. 34 (Tr. Ex. P1342) (PwC review of TBW financial reports
      showed only $54 million in equity).

     Whether the SNP damages were a result of PwC’s failure to properly apply FAS 140 given
      that there would have been no SNP losses if PwC had properly applied the lending limits.

   VI.      The FDIC-R is entitled to have a jury decide whether BoA’s conduct was an
            intervening cause as to its failure-to-find-the fraud claim.

                    The Court’s decision to bifurcate the trial cannot foreclose the FDIC-R’s
                    right to present its failure-to-find-the fraud claim to a jury.

         The Court has confirmed that the FDIC-R has not waived its right to a jury trial on its 2006

and 2007 audit year claims against PwC. See Ex. 14 at 14:12-13, 58:9-10. Likewise, both the

Supreme Court (and this Court) have made clear that the Court’s decision to bifurcate the trial

cannot foreclose the FDIC-R’s right to a jury, particularly given the Court’s repeated affirmations

of the FDIC-R’s right. See Ex. 1 at 1250:14-15 (“I am not going to let the fact that I have artificially

divided this case [by bifurcating liability and damages] make a difference.”); see also Lytle v.

Household Mfg. Inc., 494 U.S. 545, 551-52 (1990) (“[O]nly under the most imperative

circumstances . . . which . . . we cannot now anticipate, can the right to a jury trial of legal issues

be lost through prior determination of equitable claims” and noting that “a district court may not

deprive a litigant of his right to a jury trial by resolving a[] [non-jury claim] before a jury hears a

[jury] claim raising common issues.”); Printers II, Inc. v. Prof’ls Publ’g, Inc., 784 F.2d 141, 147

(2d Cir. 1986) (“We agree with [plaintiff] that the trial of the non-jury issues may not be used to

                                                  24
      Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 28 of 35



collaterally estop [plaintiff] on fact issues to which it was entitled to a jury.”). “When [jury and

non-jury claims] are tried together, the right to a jury [] encompasses the issues common to both.”

Lincoln v. Bd. of Regents of Univ. Sys. of Georgia, 697 F.2d 928, 934 (11th Cir. 1983)).16

         Thus, while this Court has indicated a preference to save the question of “whether [a] jury

trial trumps” its prior ruling for another day, Ex. 14 at 59:2-4, it is important to note that the Court’s

bench trial ruling on intervening cause cannot foreclose the FDIC-R’s right to present its failure-

to-find-the-fraud claim to a jury to recover the outstanding SNP losses.17

              The Court made factual determinations in deciding the intervening cause question
              at the bench trial, on which reasonable fact finders could differ.

         In its Liability Order, the Court resolved disputed facts and made credibility determinations

regarding BoA and causation of the failure-to-find-the-fraud claim. See ECF 798 at 47 (“Having

reviewed the relevant evidence and legal authority, the Court now finds that BOA’s breach was



         16
             Should any inconsistency arise between a jury verdict and the Court’s prior findings, the Court can amend
its prior findings on that issue, which are not yet final, to conform with the jury’s verdict. See Dairy Queen, Inc. v.
Wood, 369 U.S. 469, 479 (1962) (finding that when a complaint sets forth both jury and non-jury claims and there are
factual issues common to both sets of claims, the common facts must be determined by the jury “prior to any final
court determination” of the non-jury claims) (emphasis added); Hardin v. Hayes, 52 F.3d 934, 938 (11th Cir. 1995)
(noting that a “district court has plenary power over [an interlocutory order] and may therefore reconsider, revise, alter
or amend that order at any time prior to final judgment”) (quotations omitted).
          17
             In its Appendix 1, PwC asks the Court to allow the presentation of PwC’s evidence on contributory
negligence so that the jury can issue a finding on those defenses, preventing a “whole new trial on contributory
negligence if the Eleventh Circuit reverses this Court’s imputation ruling.” ECF 913-1 at Scenario 2; see also Scenario
3. PwC cites no caselaw for this proposition. It is blackletter law, however, that evidence must be relevant to a “fact
of consequence” even to be considered admissible at trial. See Fed. R. Evid. 401, 402; see also Black v. Reynolds,
2016 WL 375149, at *2 (S.D. Ala. Jan. 29, 2016), aff’d, 674 F. App’x 851 (11th Cir. 2016) (granting summary
judgment as to one claim and holding that “[t]o be potentially admissible at trial, offered evidence must be relevant
to” the only remaining claim); see also United States v. Noriega-Lopez, 47 F.3d 1177 (9th Cir. 1995) (“To be
admissible, such evidence must be relevant to an issue at trial.”). This Court has ruled that Colonial’s conduct cannot
be imputed to the FDIC-R. ECF 720 at 6-11. Accordingly, what any Colonial employee did or did not do is irrelevant
to the FDIC-R’s claims against PwC. Inclusion of this evidence would unnecessarily and meaningfully prolong the
trial, prejudicing the FDIC-R by forcing it to defend against affirmative defenses it has already defeated, and
influencing the jury with irrelevant evidence. It would be clear error for the Court to admit evidence that is entirely
unrelated to a “fact of consequence” at issue in the jury trial on the off chance that the Eleventh Circuit might reverse
the Court on appeal. Moreover, the jury cannot render “advisory opinions” on issues not properly before it. See Castle
v. Sangamo Weston, Inc., 837 F.2d 1550, 1560 (11th Cir. 1988) (“advisory” rulings on questions not properly before
a jury are not binding). A jury trial presents a very different situation than the bench trial, which involved CBG, and
did not pose that same risk that improper evidence would prejudice the factfinder.


                                                           25
      Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 29 of 35



not foreseeable and therefore was an intervening cause. . . .”). Specifically, the Court decided:

     “Mr. Farkas devised a new fraud, the ‘Shipped Not Paid’ fraud, that did not depend on the
      cooperation of Ms. Kissick and the other Colonial insiders.” Id. at 42.

     Ms. Fite’s testimony regarding certain COLB mortgages shipped to Ocala Funding for
      which Colonial had not been paid and Ms. Kissick’s subsequent instruction to hold off on
      requesting those mortgages did not demonstrate that Kissick was aware of the SNP fraud.
      Id. at 45.

     Ms. Kissick’s testimony was “more persuasive,” so the Court “decline[d] to credit Ms.
      Kelly’s speculation that Ms. Kissick was somehow aware of the Shipped Not Paid fraud.”
      Id. at 44-46.

     “PwC had no reason to believe that a reputable bank would abdicate its duties and execute
      demonstrably false documents stripping Colonial of its ownership rights in the mortgages.”
      Id. at 48-49.

     “[I]t was not foreseeable that BOA would bypass its regular due diligence and transfer
      mortgages without payment.” Id. at 49.

     “[T]here is no evidence that PWC was aware of BOA’s propensity for violating custodial
      agreements, that PWC was aware of similar bailee violations, or that PWC had received
      previous complaints about BoA. Id. at 50.

     BoA was a “reputable non-fraudster third party.” Id. at 52.

     “It was not foreseeable that a reputable non-fraudster third party would become complicit
      in [] fraud and violate its independent obligations to Colonial.” Id. at 52.

       Relying on these factual conclusions, the Court found that the SNP fraud was new, did not

involve Colonial insiders, and that neither Kissick nor Kelly were aware of it. Id. at 42, 45-46.

Because the Court found that the SNP fraud constituted a “new” fraud, it also determined that PwC

was not responsible for finding it. As a result, the Court found that PwC was not liable for the

attendant SNP losses. See ECF 798 at 42, 52 (concluding that although “an auditor’s negligence

in failing to discover fraud will allow that fraud to continue,” the SNP fraud was a “new fraud”

(emphasis added)).

       PwC tries to downplay the importance of the Court’s clear factual finding, claiming that


                                                 26
      Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 30 of 35



“[n]ot one part of this Court’s finding that Bank of America’s actions were unforeseeable to PwC

turned on Ms. Kissick’s mental state.” ECF 913 at 22. That is simply not true. The Court found

that PwC was not responsible for uncovering the “new” BoA fraud, precisely because no one at

Colonial was involved with it. See ECF 798 at 42-46. If Kissick knowingly allowed Farkas to take

Colonial’s collateral proceeds through the SNP phase of the fraud, then she consented to BoA’s

conduct, and no intervening cause or foreseeability analysis is necessary. In fact, the Court wrote

for nearly two pages, weighing evidence and testimony, and ultimately determined that Kissick

was not aware of the fraud. Id. at 44-46. It was this factual finding that caused the Court to reject

the FDIC-R’s argument that “BOA’s breach was a foreseeable twist in an ongoing fraudulent

scheme that continued to evolve through different permutations intended to steal assets from

Colonial’s mortgage lending division.” Id. at 47. Thus, PwC’s claim that “the FDIC has no

evidence that Ms. Kissick knew about the Shipped Not Paid fraud,” ECF 913 at 22, is simply not

true. The Court’s own Liability Order, clearly shows that the Court weighed and measured

competing testimony and evidence regarding Kissick’s knowledge and involvement in the SNP

fraud.

         A reasonable jury could easily conclude either that (1) Kissick was involved in the SNP

fraud, or (2) Kissick’s involvement in the SNP fraud is irrelevant as Farkas was clearly at the center

of everything and the SNP damages are a result of the continuation of his fraudulent conduct.18

Indeed, the SNP fraud involved the same victim (Colonial), the same Colonial customer (TBW),

the same Colonial division (the MWLD), and the same criminal mastermind (Farkas); was meant




          18
             A reasonable juror could conclude that Kelly’s testimony was not speculative as she testified unequivocally
that she told Kissick about her suspicions that TBW was playing around with the wires. Ex. 13 at 187:24-190:25,
191:7-13, 472:10-16-473:8-17. Given that testimony, a reasonable juror could decide that there is no other explanation
for Kissick’s failure to follow up on Kelly’s suspicions except that she already knew about the SNP fraud or was
willfully turning a blind eye.

                                                          27
     Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 31 of 35



to achieve the same purpose (fund TBW); and resulted in the same harm to Colonial (stolen funds).

The mechanics of the various fraud phases were similar as well. Both the SNP and the sweeping

phases involved the diversion of Colonial’s collateral proceeds, and Freddie Mac was the end

investor for the vast majority of the loans and loan pools (both legitimate and bogus) that were

part of both Plan B and the SNP phases of the fraud. Ocala Bank and LaSalle Bank were both used

by Farkas, with Kissick’s approval, in the 2008 fraudulent AOT recyclings. Ex. 35 at 515:5-

526:15; Ex. 13 at 192:9-193:2, 296:16-298:18; Ex. 18A at 297:16-25; Ex. 38.

       In fact, PwC has argued that Farkas and his co-conspirators engaged in one, continuous

fraud up until Colonial was closed. PwC noted that TBW “[s]tole money from Colonial Bank . . .

with the help of Colonial Bank insiders who conspired with TBW’s controlling shareholder, senior

executives, and directors” “from 2002 until August 3, 2009.” Ex. 37 (PwC Opp’n to Pl’s Mot. in

Limine, Case No. 13-33964 CA 01 (59)). PwC alleged the Colonial insiders continued with the

SNP fraud. Id. The Court has also held that “[b]ased on the long-term, evolving nature of the fraud,

. . . a trier of fact could reasonably conclude that it was foreseeable that TBW would convince

BOA to breach its duties under the Custodial Agreement and Bailee Letters.” ECF 677 at 19.

       While Farkas’ involvement in the SNP fraud was apparently insufficient, as a factual

matter, for the Court to find PwC accountable for the SNP losses, ECF 798 at 52-53, a jury could

find otherwise. Farkas was able to deceive multiple, major, reputable financial institutions in

furtherance of his fraud, and a reasonable jury could find that BoA was just another victim. Had

PwC discovered the fraud, Colonial would have severed all ties with TBW and Farkas, the SNP

loans never would have been made, BoA never would have been deceived by Farkas to send loans

proceeds to his companies, and there would have been no SNP losses. The SNP losses occurred

because Farkas continued to steal from Colonial, and a reasonable jury could find that the losses



                                                28
     Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 32 of 35



were reasonably foreseeable and hold PwC liable.

       In its Damages Order, the Court held that any damages Colonial sustained “because it

continued to fund TBW mortgages” were reasonably foreseeable. ECF 875 at 18. Accordingly,

“the FDIC is entitled to recover all reasonably foreseeable losses Colonial incurred from its

ongoing fraudulent relationship with TBW.” Id. at 19. The SNP losses were all incurred because

PwC’s negligence allowed Colonial to continue its fraudulent relationship with TBW. The decision

in Grant Thornton v. FDIC, 535 F. Supp. 2d 676 (S.D.W. Va. 2007), aff’d F. App’x 188 (4th Cir.

2011), which this “Court has found instructive throughout this litigation,” ECF 875 at 18, is

directly on point. As this Court noted, the Grant Thornton court “concluded that because a proper

audit would have resulted in the immediate closure of the bank, all of the bank’s operating losses

(from two days after the faulty audit was complete until the day the bank was closed by the bank’s

regulators) were proximately caused by the auditor’s failures.” Id.; see also Grant Thornton, 535

F. Supp. 2d at 711 (“[The auditor’s] negligence in failing to discover the fraud at [the bank]

allowed the fraud to continue, and the losses that the FDIC seeks to recover are the foreseeable

result of that ongoing fraudulent scheme. . . . [I]t is certainly foreseeable from the standpoint of a

reasonably prudent auditor that the failure to discover fraud will result in the continuation of the

fraud.”).

       The Court previously held that the: “FDIC’s theory of negligence is not that the defendants

failed to detect the double- and triple-pledging fraud. Rather the FDIC’s theory is that the

defendants failed to discover existing fraud at the time of their auditing services, which permitted

the continuation of the fraudulent scheme, albeit through different means. . . . It is plausible that

the defendant auditors should have reasonably anticipated that a general fraudulent scheme would

continue if their allegedly faulty auditing services failed to detect existing wrongdoing.” ECF 73



                                                 29
      Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 33 of 35



at 5 (Watkins, J.). It does not matter how the fraud continues, only that it is reasonably foreseeable

that it will continue. The FDIC-R is entitled to have a jury determine these factual questions.

                                                 CONCLUSION

         The Court should find as a matter of law that the SNP damages were foreseeable.19

Otherwise, the Court should deny PwC’s motion and set the FDIC-R’s FAS 140 and failure-to-

find-the-fraud claims for a jury trial for the 2006 and 2007 audit years.

Dated: February 11, 2019


                                                       Respectfully submitted,


                                                       /s/ Grace L. Kipp
                                                       THOMAS ALEXANDER FORRESTER & SORENSEN
                                                       LLP
                                                       Stephen Sorensen
                                                       14 27th Ave
                                                       Venice, CA 90291
                                                       Telephone: 310-961-2536
                                                       Facsimile: 310-526-6852
                                                       Email: steventhomas@tafsattorneys.com

                                                       MULLIN HOARD & BROWN, LLP
                                                       David Mullin (TX Bar No. 14651600) PHV
                                                       John G. Turner, III (TX Bar No. 20320550) PHV
                                                       500 South Taylor, Suite 800
                                                       Amarillo, Texas 79101
                                                       Telephone: (806) 372-5050
                                                       Facsimile: (806) 372-5086
                                                       Email: dmullin@mhba.com
                                                              jturner@mhba.com

         19
             PwC again criticizes the FDIC-R’s settlement with BoA which this Court already ruled cannot be
challenged by PwC. ECF 913 at 3, 23; see also ECF 655, 673, 875. PwC has gotten the full benefit of an offset from
that settlement, reducing the remaining damages it owes by $363 million. PwC is jointly and severally liable for the
full amount of harm caused by its negligence and has no legitimate complaint. In determining the settlement amount,
the FDIC considered the strength of the claims, the amount of damages sought, the timing of settlement, and litigation
risks and costs. PwC’s simplistic challenge to the settlement is irrelevant to PwC’s liability.
           Without any legal or factual support, PwC makes the wholly irrelevant argument that PwC should escape
liability for its negligence because BoA allegedly would benefit from the Colonial receivership recovering the SNP
losses. ECF 913 at 23. PwC has no evidentiary foundation to argue that BoA’s assessments would actually change
based upon any recovery in this action. Regardless, it is no grounds for PwC to evade responsibility for its negligence.

                                                          30
Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 34 of 35




                              SCHIFF HARDIN LLP
                              Lawrence H. Heftman (ARDC No. 6283060) PHV
                              233 South Wacker Drive; Ste. 7100
                              Chicago, IL 60606
                              Telephone: 312-258-5500
                              Facsimile: 312-258-5600
                              Email: lheftman@schiffhardin.com

                              SPOTSWOOD SANSOM & SANSBURY LLC
                              Grace L. Kipp (LON 049)
                              Mary G. Menge (MEN 014)
                              One Federal Place
                              1819 Fifth Avenue North, Suite 1050
                              Birmingham, Alabama 35203
                              Telephone:    (205) 986-3620
                              Facsimile:    (205) 986-3639
                              Email: gkipp@spotswoodllc.com
                                     mmenge@spotswoodllc.com

                              RUSHTON, STAKELY, JOHNSTON & GARRETT, P.A.
                              Dennis Bailey (ASB-4845-171D)
                              J. Evans Bailey (ASB-9995-J61B)
                              184 Commerce Street
                              Post Office Box 270
                              Montgomery, Alabama 36101-0270
                              Telephone:     (334) 206-3234
                              Facsimile:     (334) 481-0031
                              Email: DRB@rsjg.com

                              Attorneys for Plaintiff Federal Deposit Insurance
                              Corporation as Receiver for Colonial Bank




                                31
     Case 2:11-cv-00746-BJR-WC Document 915 Filed 02/11/19 Page 35 of 35



                               CERTIFICATE OF SERVICE
       The undersigned hereby certifies that a true and correct copy of the foregoing document

was electronically served on February 11, 2019, by transmission of Notices of Electronic Filing

generated by CM/ECF to persons registered as of issuance of filing.



                                            /s/ Grace L. Kipp
                                            OF COUNSEL




                                              32
